1    Sheri M. Thome, Esq.
     Nevada Bar No. 008657
2    I-Che Lai, Esq.
     Nevada Bar No. 012247
3    WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
     300 South Fourth Street, 11th Floor
4    Las Vegas, Nevada 89101
     (702) 727-1400; FAX (702) 727-1401
5    sheri.thome@wilsonelser.com
     i-che.lai@wilsonelser.com
6    Attorneys for Defendant and Third-Party Plaintiff
     Copperhead Trails Street and Landscape Maintenance Corporation
7
                                    UNITED STATES DISTRICT COURT
8
                                            DISTRICT OF NEVADA
9
     THE BANK OF NEW YORK MELLON FKA THE CASE NO: 2:15-cv-02173-JAD-EJY
10   BANK OF NEW YORK, AS TRUSTEE FOR THE
     BENEFIT OF THE CERTIFICATE HOLDERS OF
11   THE CWALT, INC., ALTERNATIVE LOAN
     TRUST 2005-64, MORTGAGE PASS THROUGH
12   CERTIFICATES, SERIES 2005-63

13                           Plaintiff,
         vs.
14
     CATMINT BPB TRUST; COPPERHEAD TRAILS
15   STREET AND LANDSCAPE MAINTENANCE
     CORPORATION; DOE INDIVIDUALS I-X
16   Inclusive, And ROE CORPORATIONS I-X,
     Inclusive,
17
                              Defendants.
18
     AND RELATED CLAIMS
19

20                     STIPULATION AND ORDER TO EXTEND DEADLINE TO FILE
                    RESPONSE TO PLAINTIFF’S MOTIONS FOR SUMMARY JUDGMENT
21
                                          (First Request)
22             The Bank of New York Mellon fka The Bank of New York, as Trustee for the Benefit of the
23   Certificate Holders of the CWALT, Inc., Alternative Loan Trust 2005-63, Mortgage Pass Through
24   Certificates, Series 2005-63 (“BoNYM”), Catmint BPB Trust and Business Trust PBB & BPB
25   (collectively “BPB”), and Copperhead Trails Street and Landscape Maintenance Corporation
26   (“Copperhead”) hereby stipulate as follows:
27             1.      Plaintiff had filed a motion for summary judgment on August 19, 2019. (ECF No.
28   58.) The response to the motion is due on September 9, 2019.

     1515143v.1
                                                   Page 1 of 2
1            2.    The parties agree that Copperhead will have until September 18, 2019 to file its

2    response to Plaintiff’s motion for summary judgment.

3            3.    This is the first request for an extension of this deadline and is not made for purposes

4    of undue delay, but to allow Copperhead to coordinate arguments to support both a response to

5    Plaintiff’s motion and a motion for summary judgment on claims against Copperhead.

6    Dated this 9th day of September, 2019.             Dated this 9th day of September, 2019.
7    AKERMAN LLP                                        WILSON, ELSER, MOSKOWITZ,
                                                        EDELMAN & DICKER LLP
8
9    /s/Jamie K. Combs                                  /s/I-Che Lai
     Darren T. Brenner, Esq.                            Sheri M. Thome
10   Nevada Bar No. 8386                                Nevada Bar No. 8657
     Natalie L. Winslow, Esq.                           I-Che Lai
11   Nevada Bar No. 12125                               Nevada Bar No. 12247
     Jamie K. Combs, Esq.                               300 South Fourth Street, 11th Floor
12   Nevada Bar No. 13088                               Las Vegas, Nevada 89101
     1635 Village Center Circle, Suite 200              Copperhead Trails Street and Landscape
13   Las Vegas, Nevada 89134                            Maintenance Corporation
     Attorneys for The Bank of New York Mellon fka
14   The Bank of New York, as Trustee
15   Dated this 6th day of September, 2019.
16   DAVID J. WINTERTON & ASSOCIATES,
     LTD.
17

18   /s/David J. Winterton
     David J. Winterton, Esq.
19   Nevada Bar No. 4142
     7881 West Charleston Boulevard, Suite 220
20   Las Vegas, Nevada 89117
     Attorneys for Catmint BPB Trust & Business
21   Trust PBB & BPB
22                                                 ORDER
23
                                                  IT IS SO ORDERED.
24

25
                                                  _____________________________________
26                                                UNITED
                                                  UNITEDSTATES
                                                          STATESMAGISTRATE     JUDGE
                                                                   DISTRICT JUDGE
                                                  Dated: September 10, 2019.
27
                                                  DATED: _____________________________
28
     1515143v.1
                                                  Page 2 of 2
